Citation Nr: 0023115	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-10 996	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under chapter 
30, title 38, United Stated Code.




INTRODUCTION

The appellant served on active duty from August 1994 to 
January 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 determination by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which advised the appellant that he was 
not entitled to educational assistance benefits under chapter 
30, title 38, United States Code.


FINDINGS OF FACT

1.  In January 1999, the appellant perfected an appeal to the 
Board as to the issue of entitlement to educational 
assistance benefits under chapter 30, title 38, United States 
Code.

2.  In a statement dated April 12, 2000, prior to the 
promulgation of a decision by the Board, the appellant 
withdrew his appeal as to the chapter 30-educational 
assistance benefits issue.


CONCLUSION OF LAW

The criteria for withdrawal of appellant's January 1999 
substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991).  A 
Substantive Appeal ("VA Form 9") may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal may be 
made by the claimant or his or her authorized representative, 
except that a representative may not withdraw an appeal filed 
by the claimant personally without his or her express written 
consent.  38 C.F.R. § 20.204(c) (1999).

In January 1999, the appellant perfected an appeal to the 
Board as to the issue of entitlement to educational 
assistance benefits under chapter 30, title 38, United States 
Code.  However, prior to the promulgation of a decision by 
the Board, he submitted a signed statement dated April 12, 
2000, indicating his desire to withdraw his appeal as to this 
issue.  Hence, as there remain no allegations of errors of 
fact or law, or any other perfected appeal before the Board 
at this time. the Board has no further appellate-level 
jurisdiction over the docketed appeal (99-10 996) and it is 
dismissed without prejudice.


ORDER

The issue of entitlement to educational assistance benefits 
under chapter 30, title 38, United States Code is dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


